Citation Nr: 1759538	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-30 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lower back disability.

2.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.

3.  Entitlement to a rating in excess of 10 percent for a left knee disability, beginning May 1, 2007.

4.  Entitlement to a rating in excess of 10 percent for a right knee disability.

5.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.

6.  Entitlement to a compensable rating for a bilateral hearing loss disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of February 2012 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In his October 2013 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing.  However, in an October 2016 statement, the Veteran withdrew his request for a hearing in writing.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

A review of the record shows that the case was last adjudicated on an October 2013 statement of the case.  Since October 2013, VA has obtained additional evidence, including numerous additional VA examinations and VA Medical Center treatment records.  The case has not been readjudicated since the additional evidence has been added to the record.  Thus, as there is relevant evidence developed by the VA which has not been considered by the AOJ, initial AOJ consideration is necessary.  38 C.F.R. §§ 19.37 (a), 20.1304 (c) (2017).  Therefore, the AOJ must consider the new evidence before the case can be returned to the Board for further appellate action.

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2. Then, readjudicate the claim, to include based on consideration of all evidence added to the record since the October 2013 statement of the case.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




